t c memo united_states tax_court robert a and colleen l lund petitioners v commissioner of internal revenue respondent zkro gre enterprises trust sun federal inc trustee petitioners v commissioner of internal revenue respondent docket nos filed date joe alfred izen jr for petitioners ralph w jones for respondent memorandum findings_of_fact and opinion swift judge these cases were consolidated for trial briefing and opinion for and respondent determined deficiencies in petitioners’ federal income taxes and accuracy-related_penalties as follows robert a and colleen l lund accuracy-related_penalty year deficiency sec_6662 a s big_number dollar_figure big_number big_number big_number big_number zero gee enterprises trust accuracy--related penalty year deficiency sec_6662 a s big_number s big_number big_number big_number big_number big_number after settlement of some issues the primary issue for decision involves whether a trust’ petitioner established lacks economic_substance and should be disregarded for federal_income_tax purposes unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure references to petitioner in the singular are to robert a lund findings_of_fact some of the facts have been stipulated and are so found at the time the petitions were filed petitioner and colleen lund resided in albany oregon and the principal place of by use of the terms trust trustee beneficiary and other related terms we intend no implication as to the validity of the trust involved in these cases business of petitioner zero gee enterprises zero gee was located in carson city nevada in the 1980's petitioner worked for hewlett packard co hp and several other computer companies as a computer programmer in petitioner wrote a book called taming the hp which described the use and performance of mid-range and mainframe hp computer systems in petitioner organized as a sole_proprietorship a business to provide consulting services computer_software development and unix training relating to the hp series of computers petitioner was the sole owner of the business and the business was operated under the name of lund performance solutions lps after several years petitioner considered selling lps and received an offer to purchase lps for dollar_figure petitioner however rejected the offer because he believed lps to have a fair_market_value of dollar_figure to dollar_figure million on date with assistance from an organization called bigelow charter corp bigelow charter petitioner formed zero gee as a_trust and petitioner purportedly transferred to zero gee his 100-percent ownership_interest in lps in exchange for 100-percent of the beneficial_interest in zero gee - the principals and apparent owners of bigelow charter and the individual promoters of the trust schemes sold by bigelow charter were loren and bonnie troescher upon formation of zero gee bigelow charter became the corporate trustee of zero gee with loren and bonnie troescher acting on behalf of bigelow charter in connection with the above transfer to zero gee of lps petitioner did not consult with an accountant or an attorney petitioner paid bigelow charter approximately dollar_figure for the documents and other assistance bigelow charter provided in organizing the zero gee trust on date petitioner purportedly transferred his percent beneficial or ownership_interest in the zero gee trust to a british west indies corporation named international palm the documentation and evidence in the record does not establish any consideration or legitimate reason for this transfer to international palm on date international palm purportedly transferred its alleged 100-percent beneficial or ownership_interest in the zero gee trust to universal sun also a british west indies corporation evidence in the record in these cases regarding the ownership and operations of international palm and of universal sun is conspicuously lacking - on date sun federal a corporation owned by owen charles another promoter of trust schemes similar to that of zero gee apparently replaced bigelow charter as the corporate trustee of zero gee under terms of the zero gee trust document the trustees of zero gee were to manage operate and control zero gee for the benefit of the beneficiaries during the years in issue however neither the corporate trustee of zero gee nor loren and bonnie troescher were involved in any significant way in the management operations and control of zero gee or lps zero gee paid sun federal a total of only dollar_figure a year for sun federal’s alleged services as trustee of zero gee under terms of the zero gee trust document and other trust materials the trustee was authorized to make noninterest bearing loans to the lunds and written approval of the trustees allegedly was required for trust expenditures in excess of dollar_figure any approval requirement however under above was rescinded on date after the purported transfer of lps to the zero gee trust and through at least petitioner continued to manage operate and control the business of lps and zero gee the business was conducted in the name of lps and in essentially the -- - same manner as before the transfer to zero gee the customers were invoiced in the name of lps and customers paid their bills to lps petitioner continued to make all the daily business decisions for lps and petitioner established the levels of compensation_for employees of lps in petitioner individually borrowed dollar_figure and obtained a dollar_figure line of credit from a credit_union secured_by real_property owned by petitioner and colleen lund the dollar_figure loan proceeds and the funds obtained under the line of credit were used in the business of lps the trustees of zero gee did not authorize either of the above credit transactions for and the gross and net_income of lps were as follows year gross_income net_income dollar_figure s big_number big_number big_number big_number big_number cumulative total dollar_figure dollar_figure of the above 3-year cumulative total dollar_figure in net_income international palm and universal sun the purported sole beneficiaries of the trusts received apparently dollar_figure the nature of which is not established in the record of the dollar_figure balance in the above 3-year cumulative total net_income of lps dollar_figure was used to purchase another computer consulting business dollar_figure was used to purchase gold mining - equipment for use in mexico and dollar_figure was invested in sheep in new zealand the ultimate disposition of the approximate dollar_figure remaining in the above cumulative 3-year net_income of lps is not disclosed in the record approximately dollar_figure was also invested in commodity accounts for and zero gee timely filed its federal_income_tax returns for estates and trusts none of the business income earned by lps was reported on petitioners’ joint income_tax returns for or on zero gee’s income_tax returns for each of the above years distributions equal to the total annual net_income of zero gee were claimed as income distribution deductions to the named beneficiaries of the trust and no taxable_income was reported for zero gee for and petitioners timely and jointly filed their federal_income_tax returns and reported thereon wages and consulting income both from zero gee as follows year _wages _ consulting income s dollar_figure big_number big_number big_number cumulative total dollar_figure dollar_figure petitioners did not report as income on their joint income_tax returns any of the amounts represented by the income --- - distribution deductions claimed on zero gee’s federal_income_tax returns also the evidence does not indicate that international palm and universal sun the stated beneficiaries of zero gee paid any taxes united_states british west indies or otherwise on any of the funds that zero gee treated as income distribution deductions on its federal trust income_tax returns on audit petitioner did not provide to respondent’s representatives records relating to lps and zero gee in the notice_of_deficiency issued to petitioners robert and colleen lund respondent determined that the zero gee trust lacked economic_substance and respondent charged petitioners for each year in issue with the entire reported gross_income of zero gee alternatively in the notice_of_deficiency issued to petitioners robert and colleen lund respondent determined that the grantor_trust provisions of sec_671 through applied to zero gee and that the income of zero gee should be taxed to petitioners individually further and protectively in a separate notice_of_deficiency issued to zero gee for and respondent determined under sec_671 through for and that zero gee should be taxed on the reported income of zero gee no explanation is given in the notice_of_deficiency as to the basis for this deficiency determination and on brief --- - respondent makes no mention of this protective deficiency determination against zero gee during pretrial discovery petitioner provided information to respondent’s representatives regarding the income and expenses_incurred in the business of lps and the parties agreed to the above gross and net_income figures of the business conducted in the name of lps opinion taxpayers have a legal right by whatever means allowable under the law to structure their transactions to minimize their tax obligations see 293_us_465 paper transactions however that have no significant purpose other than to avoid tax and that are not based on economic reality will not be recognized for federal_income_tax purposes see 79_tc_714 affd 731_f2d_1417 9th cir where the form of a transaction has not in fact altered any cognizable economic relationships the courts may look through the form and apply the tax law according to the substance of the transaction see 73_tc_1235 whether a_trust is to be regarded as lacking in economic_substance for income_tax purposes represents a question to be -- - decided on the totality of the facts see 338_us_451 the following factors are generally considered in deciding whether for income_tax purposes a purported trust is to be treated as lacking in economic_substance whether the taxpayer’s relationship as grantor to the property differed materially before and after the trust’s formation whether the trust had an independent_trustee whether an economic_interest passed to other beneficiaries of the trust and whether the taxpayer honored restrictions imposed by the trust or by the law of trusts see markosian v commissioner supra pincite5 petitioner argues that his relationship to lps materially changed after the transfer of lps to zero gee we disagree after zero gee was established petitioner essentially continued to manage and operate lps in the same manner as before the purported transfer to zero gee petitioner’s relationship to lps did not materially change the ordinary business affairs of zero gee were conducted in the name of lps daily business decisions were made by petitioner compensation of employees was determined by petitioner and customers were invoiced by and paid their bills to lps the record does not reflect that the named trustees of zero gee limited petitioner’s control_over any aspect of the business of lps we are incredulous that petitioner would have transferred his 100-percent ownership_interest in lps which petitioner believed to be worth dollar_figure to dollar_figure million to a foreign_corporation in exchange for no stated consideration and with nothing more than an unsecured employment relationship petitioners have failed to establish that their relationship to lps differed materially before and after the formation of zero gee with regard to the second factor in form zero gee purportedly was managed by an independent_trustee the failure of bigelow charter sun federal loren and bonnie troescher or owen charles to have any meaningful role in the management of the trust is evidence that the zero gee trust lacked economic_substance see zmuda v commissioner t c pincite the evidence in these cases indicates that the trustees of zero gee performed no meaningful work for zero gee the sparse evidence regarding the third factor indicates that the beneficiaries of zero gee received nothing more than a token payment for their participation or complicity in the trust scheme clearly neither international palm nor universal sun received an economic_interest in zero gee in spite of zero gee’s cumulative 3-year net_income in excess of dollar_figure million international palm and universal sun received nominal funds from zero gee ie the majority of zero gee’s income was not distributed and yet zero gee reported no tax on any of its reported income additionally the ownership of international palm and universal sun was not disclosed based on the evidence we are convinced that no economic_interest in lps or in zero gee passed to any named beneficiary of zero gee the evidence also establishes that petitioner in his continued management of lps was not bound or restricted by the terms of the zero gee trust petitioner obtained bank loans and credit for the business without approval of the trustees of zero gee petitioner appears to have had essentially unrestricted use of the property purportedly transferred to zero gee the trustees were not meaningfully involved in the business of lps or of zero gee petitioner was not restricted in any meaningful manner in his use of the funds or in his management of lps and zero gee the only recognizable purpose for the formation of zero gee was tax_avoidance for dollar_figure petitioner purchased a sham trust package supported by no economic_substance we conclude that zero gee lacked economic_substance and that the net_income of zero gee is taxable to petitioner because we disregard zero gee for tax purposes and sustain respondent’s deficiency determination against petitioners for the years in issue respondent’s protective deficiency determination against zero gee is not sustained - - sec_6662 imposes a penalty of percent on any portion of an underpayment_of_tax attributable to negligence or to disregard of the rules or the regulations for purposes of sec_6662 negligence is a failure to make a reasonable attempt to comply with the internal_revenue_code see sec_6662 c the accuracy-related_penalties under sec_6662 do not apply to any part of an underpayment if the taxpayer shows reasonable_cause and if the taxpayer acted in good_faith based on the facts and circumstances see sec_6664 a taxpayer may establish reasonable_cause under sec_6662 by proving reasonable reliance in good_faith on the advice of a competent independent expert or tax professional see 469_us_241 where it is common knowledge that a tax planning proposal is gquestionable taxpayers are expected to make reasonable inquiry as to the legality of the proposal see 775_f2d_1092 9th cir petitioner failed to consult with an attorney or accountant regarding the trust program promoted by bigelow charter petitioners negligently disregarded the tax laws and are liable for the accuracy-related_penalties under sec_6662 to reflect the foregoing decisions will be entered under rule
